262 F.2d 36
Robert F. HINTON, Appellant,v.UNITED STATES of America, Appellee.
No. 14455.
United States Court of Appeals District of Columbia Circuit.
Argued September 10, 1958.
Decided December 4, 1958.
Petition for Rehearing Denied January 13, 1959.
Certiorari Denied March 23, 1959.

See 79 S. Ct. 726.
Mr. Donald E. Cross, Washington, D. C., with whom Mr. Bryce Rea, Jr., Washington, D. C., was on the brief, for appellant.
Mr. Louis M. Kaplan, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., Carl W. Belcher and Frederick G. Smithson, Asst. U. S. Attys. were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and EDGERTON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is a narcotics case. 26 U.S.C. § 4704(a) (Supp. V, 1958); 21 U.S.C.A. § 174 (Supp. V, 1958). Appellant urges that his conviction should be set aside because he was arrested without probable cause, and hence the narcotics taken from him by the police at the time of arrest should have been suppressed as evidence illegally taken. We cannot agree, as it seems to us that the information known to the police was sufficient to justify appellant's apprehension. We reach this conclusion on the basis of our own reading of the record, rather than on the District Court's findings. We place no reliance, for example, on the circumstance that no cigarettes were found on appellant's person at the time of his arrest although his story was that he had gone to purchase cigarettes just prior to being arrested. A post-arrest happening of this sort is not evidence of probable cause.


2
Affirmed.